Case: 13-50973      Document: 00512691768         Page: 1    Date Filed: 07/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 13-50973
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                            July 9, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

RYAN ROBERT MARVIN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:12-CR-229


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Ryan Robert Marvin entered a conditional guilty plea to Counts 1, 2, 6,
7, and 8 of a superseding indictment charging him with production of child
pornography and coercion and enticement of a minor to engage in sexually
explicit conduct. He contends in this appeal that the district court erred in
denying his motion to suppress evidence seized as a result of the warrantless
search of his residence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50973    Document: 00512691768    Page: 2   Date Filed: 07/09/2014


                                No. 13-50973

      The district court determined that the search was justified by exigent
circumstances and as a protective sweep. We review the district court’s ruling
for clear error, viewing the circumstances objectively, as they would appear to
a reasonable and prudent person. United States v. Troop, 514 F.3d 405, 409
(5th Cir. 2008).
      At the suppression hearing, an Odessa police detective testified that she
went to Marvin’s apartment to conduct a knock-and-talk investigation in
response to an outcry made by a juvenile less than one hour before. The boy
had reported that Marvin had given him drugs and alcohol and had sexually
assaulted him at the apartment. As the detective’s investigation progressed,
she developed facts supporting a reasonable belief that marijuana was in use
and that two other juvenile boys were present and could be at risk. A limited
search of the apartment was conducted to ensure the safety of the boys and to
prevent destruction of evidence. See Kentucky v. King, 131 S. Ct. 1849, 1856-
60 (2011); United States v. Mendez, 431 F.3d 420, 428 (5th Cir. 2005).
      The district court did not clearly err in determining that the Government
had carried its burden of showing that the warrantless search was reasonable.
See Troop, 514 F.3d at 409. The judgment is AFFIRMED.




                                      2